Title: From Benjamin Franklin to Rolandeau, 4 January 1778
From: Franklin, Benjamin
To: Rolandeau, Louis-François


Sir,
Paris, Jan. 4, 1778
I can no otherwise give an Order for your Passage gratis, than by giving an Order to our Correspondent to pay the Money for you on my Account, which seems too much to be reasonably expected of me. And as you left the Service of the States in America without Leave, to come home upon your own private Affairs, it seems right that you should be at the whole Expence of your Voyage, and not put them to Charges arising wholly from your Irregularity; which it is sufficient if they excuse. I have the honour to be Sir, Your most obedient humble Servant
B. Franklin
M. Rolandeau
 
Addressed: A Monsieur / Monsieur Rolandeau / Officier, chez M. Dessan, Capitaine, / Ruë St. Jambes / à Bordeaux
